Title: Thomas Jefferson to Elijah Griffiths, 28 May 1809
From: Jefferson, Thomas
To: Griffiths, Elijah


          Dear Sir  Monticello May 28. 09.
           Your favor of Nov. 14. came to me in due time, but much oppressed with business then & to the end of my political term, I put it by as I did the  civilities of my  other friends till the leisure I expected here should permit me to acknolege them without the neglect of any public duty. I am very sensible of the kindness of the sentiments expressed in your letter, & of the general indulgence with which my republican friends generally, and those of Pensylvania particularly have viewed my public proceedings. I hope I may be allowed to say that they were always directed by a single view to the best interests of our country. in the electoral election, Pensylvania really spoke in a voice of thunder to the Monarchists of our country, and while that state continues so firm, with the solid mass of republicanism to the South & West, such efforts as we have lately seen in the anti-republican portion of our country cannot ultimately affect our security. our enemies may try their cajoleries with my successor. they will find him as immoveable in his republican principles as him whom they have honored with their peculiar enmity. the late pacification with England gives us a hope of 8. years of peaceable & wise administration within which time our revenue will be liberated from debt and be free to commence that splendid course of public improvement & wise application of the public contributions of which it remains for us to set the first example. I salute you with real esteem & respect.
          
            Th:
            Jefferson
        